Citation Nr: 1002562	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability, variously diagnosed as chronic 
obstructive pulmonary disease (COPD) and asbestosis, and 
claimed as a residual of asbestos exposure during active 
service. 

2.  Entitlement to service connection for a respiratory 
disability, variously diagnosed as COPD and asbestosis, and 
claimed as a residual of asbestos exposure during active 
service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1961 
to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's attempt to 
reopen his claim for service connection for a respiratory 
disability.  

In November 2009, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of his testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

A claimant must describe the nature of the disability for 
which benefits are sought, but the identification does not 
require any technical precision.  Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007).  A "claimant may satisfy this 
requirement by referring to a body part or system that is 
disabled or by describing symptoms of the disability."  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
the Board has rephrased the issue on appeal.

The issue involving service connection is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Board denied the claim for service connection for 
COPD in August 2005.  This decision is now final.  

2.  VA and private medical records showing current diagnoses 
of asbestosis, have been received since the August 2005 Board 
RO decision.  


CONCLUSION OF LAW

Evidence received since the August 2005 Board decision is new 
and material, and the Veteran's claim for service connection 
for a respiratory disability, variously diagnosed as COPD and 
asbestosis, and claimed as a residual of asbestos exposure 
during active service, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen his claim for service connection 
for a lung disability.  He asserts that he has a current lung 
disability because of asbestos exposure during active 
service.  Given the favorable outcome, no conceivable 
prejudice to the Veteran could result from this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other 
asbestos-related diseases, nor has the Secretary promulgated 
any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  Rather, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  Id.  The DVB circular has 
subsequently been subsumed verbatim as § 7.21 of VA manual 
ADMIN21.  

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption 
of exposure to asbestos solely from shipboard service.  
Rather, they are guidelines which serve to inform and educate 
adjudicators as to the high exposure of asbestos and the 
prevalence of disease found in insulation and shipyard 
workers and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease 
is related to the putative exposure."  Dyment v. West, 13 
Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-2000.

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board denied the Veteran's claim for service connection 
for COPD in an August 2005 decision.  The Board decision 
became final.  38 U.S.C.A. § 7104(b).  The reason for the 
denial of service connection was that there was no evidence 
of record showing that an asbestos related respiratory 
disorder was present, or that COPD was related to asbestos 
exposure during service.  

The evidence of record at the time of the August 2005 Board 
decision contained a volume of private medical records dated 
from 1998 to 2004.  These records were equivocal as to 
whether the Veteran has a confirmed diagnosis of asbestosis, 
or any other asbestos related respiratory disorder.  For 
example, a September 2000 private chest x-ray examination 
report stated an impression of "with proper history and 
latency period there is significant parenchymal disease a . . 
. that is consistent with mild asbestosis.  There is 
significant pleural disease,  . . .  that is consistent with 
asbestos exposure."  However, subsequent private medical 
records did not support a diagnosis of asbestosis.  An 
October 2001 medical record indicated the diagnosis of the 
Veteran's dyspnea (shortness of breath) to be COPD and 
obstructive sleep apnea.  A private x-ray examination report 
dated July 2002, indicated an impression of COPD, not 
asbestosis.  Finally, a January 2004 private chest x-ray 
examination report indicated that the Veteran had "no active 
chest disease," although a small calcified granulomata was 
noted in the right lung.  

A VA examination of the Veteran was conducted in April 2004 
to resolve the discrepancies in the diagnoses of the 
Veteran's respiratory disorders.  The April 2004 examination 
report, and a November 2004 medical opinion based upon the 
examination, concluded that the evidence supported a 
diagnosis of COPD and chronic bronchitis and that there were 
no objective findings on x-ray examination or pulmonary 
function testing (PFT) to support a diagnosis of asbestosis.  
Accordingly, the Board denied the claim for service 
connection in August 2005.  

Subsequent to the August 2005 Board decision, the Veteran 
submitted copies of VA and private medical records.  A July 
2006 VA treatment record indicates an assessment of COPD, 
asbestos exposure, and pleural plaque.  A notation indicates 
"no evidence of pulmonary fibrosis," but then indicates 
"asbestosis based upon patient's cxr [chest x-ray] and PFT's 
results."  The recent VA medical records indicate that the 
objective tests such as chest x-rays and PFTs support a 
diagnosis of asbestosis, yet, when the original reports are 
reviewed, they do not appear to indicate the results that the 
treatment notes say they do.  

Private medical records from the Veteran's private physician 
dated from 2006 to 2009 were also submitted.  These records 
also indicate diagnoses of asbestosis although, again, the 
objective test results indicated in the record do not appear 
to fully support such a diagnosis.  
The Veteran's claim is that he has a respiratory disability 
as a result of exposure to asbestos during active service.  
Service connection for COPD was denied by the Board August 
2005.  The reason for the denial of service connection was 
that there was no diagnosis of asbestosis and no evidence 
linking COPD to the Veteran's military service.  This 
decision was made after medical evidence from an April 2004 
VA examination and November 2004 medical opinion were 
obtained to clarify the different diagnoses of respiratory 
disorders then of record.  

There is now medical evidence in the form of VA and private 
medical records, dated subsequent to the August 2005 Board 
decision, which show current diagnoses of asbestosis.  This 
evidence is "new" as it did not exist at the time of the 
prior determination; it is also "material" in that it tends 
to substantiate that the claim for service connection and 
directly addresses the basis for the prior denial.  
Accordingly, reopening the claim for service connection 
service connection for a respiratory disability, variously 
diagnosed as COPD and asbestosis, and claimed as a residual 
of asbestos exposure during active service, is warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for  a respiratory disability, 
variously diagnosed as COPD and asbestosis, and claimed as a 
residual of asbestos exposure during active service, is 
reopened; to this extent only the claim is granted.  


REMAND

The Veteran claims that he has a respiratory disability as a 
result of exposure to asbestos during active service.  

Despite the recent medical records indicating diagnoses of 
asbestosis, review of the objective medical test results of 
record, PFT and chest x-ray examination reports, indicates 
questionable support for such a diagnosis.  Most of these 
results appear to support diagnosis of obstructive 
respiratory disabilities such as COPD, obstructive sleep 
apnea, and chronic bronchitis, which are related to a history 
of smoking rather than asbestosis, which is a restrictive 
lung disability.  

The Veteran does have a history of asbestos exposure, both 
during and after service.  A November 1998 private medical 
examination report noted the difficulty with establishing a 
diagnosis of asbestosis and recommended that a "high 
resolution chest CT" would be the best test to resolve the 
question of the presence, or absence, of asbestosis.  
However, it does not appear that such testing has ever been 
conducted.  

In light of the continued equivocal evidence of record as to 
the presence of a current confirmed diagnosis of any asbestos 
related respiratory disability, another VA examination should 
be conducted.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Schedule the Veteran for a VA 
examination for respiratory disabilities 
by an appropriate medical professional.  
The report of examination should include a 
detailed account of all manifestations of 
all respiratory disabilities found to be 
present.  All necessary tests should be 
conducted.  Specifically, PFTs and a high-
resolution chest CT should be conducted, 
and the examiner should review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
provide a diagnosis of the Veteran's 
current respiratory disabilities and 
indicate the rationale for any diagnosis 
made.  

The examiner should also express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current respiratory 
disability is related to the Veteran's 
active military service, or asbestos 
exposure during service, as opposed to his 
history of smoking and post-service 
occupational asbestos exposure.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

2.  Following the above, readjudicate the 
Veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


